Response of December 21, 2021
The response to the rejection under 35 U.S.C. 112 (a) and (b) is acknowledged. In view of amended figure 1.4, the rejection is withdrawn. 
Supplemental Response of January 11, 2022
The amendments to the Specification specifically to correct the title in the claim statement is acknowledged. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Richard Streit, attorney of record on January 21, 2022.
Specification
The examiner adds descriptions of figures 1.8 and 1.9 and amends the descriptions for clarity. The specification now reads:
-- Figure 1.1 is a front and right perspective view of an electric chopper showing my new design;
Figure 1.2 is a bottom view thereof;
Figure 1.3 is a top view thereof;
Figure 1.4 is a right perspective view thereof showing the electric chopper in a position of use;
Figure 1.5 is a front elevation view of the electric chopper of figure 1.1;
Figure 1.6 is a left side view thereof;
Figure 1.7 is a left and bottom perspective view thereof;
Figure 1.8 is a rear elevation view thereof; and
Figure 1.9 is a right side view thereof. 
The broken lines in Figure 1.4 depict environmental subject matter that forms no part of the claimed design. 
I CLAIM: The ornamental design for an electric chopper, as shown and described. --

Conclusion
The instant application is in condition for allowance.

Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN S ACKER/Primary Examiner, Art Unit 2918